            Case 5:18-cv-01112-FB-ESC Document 28 Filed 04/25/19 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
 2
                                       San Antonio Division
 3

 4   SANDRA RIOS,                                        Case No.: 5:18-cv-01112
               Plaintiff,
 5

 6
                     v.                                  ELECTRONICALLY FILED

 7   CAPITAL ONE BANK (USA), N.A.,
               Defendant.
 8

 9
                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
10
            Plaintiff, Sandra Rios (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.
11

12   (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

13   the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,
14
     with each party to bear its own costs and fees.
15
     JOINTLY SUBMITTED BY:
16
     s/Russell G. Herman (with permission)             s/ Alyson J. Dykes
17
     Russell G. Herman                                 Alyson J. Dykes
18   Texas Bar No. 24083169                            The Law Offices of Jeffrey Lohman, P.C.
     LYNN PINKER COX & HURST, LLP                      4740 Green River Road, Suite 310
19   2100 Ross Avenue, Suite 2700                      Corona, CA 92880
     Dallas, Texas 75201                               Tel: (657) 500-4317
20
     Telephone: (214) 981-3800                         Fax. (657) 227-0270
21   Facsimile: (214) 981-3839                         E: AlysonD@jlohman.com
     Email: rherman@lynnllp.com                        COUNSEL FOR PLAINTIFF
22   COUNSEL FOR DEFENDANT
23
     Kent Davis Krabill
24   Lynn Pinker Cox & Hurst, LLP
     2100 Ross Avenue, Suite 2700
25   Dallas, TX 75201
     214-981-3800
26
     Fax: 214-981-3839
27   Email: kkrabill@lynnllp.com
     COUNSEL FOR DEFENDANT
28
            Case 5:18-cv-01112-FB-ESC Document 28 Filed 04/25/19 Page 2 of 3



 1

 2
                                UNITED STATES DISTRICT COURT
 3                               WESTERN DISTRICT OF TEXAS
                                      San Antonio Division
 4
     SANDRA RIOS,                                      Case No: 5:18-cv-01112
 5
               Plaintiff,
 6                                                      [PROPOSED] ORDER OF DISMISSAL
                    v.
 7
     CAPITAL ONE BANK (USA), N.A.,
 8
               Defendants.
 9

10                              [PROPOSED] ORDER OF DISMISSAL
11
            Plaintiff, Sandra Rios (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.,
12
     (“Defendant”), having filed a Joint Notice of Settlement and the Court being otherwise
13

14   sufficiently advised,

15          IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED
16   with prejudice. Each party shall bear their own costs and attorney’s fees.
17

18
            SO ORDERED.
19

20

21

22

23

24

25

26

27

28
            Case 5:18-cv-01112-FB-ESC Document 28 Filed 04/25/19 Page 3 of 3



 1

 2

 3
                                     CERTIFICATE OF SERVICE
 4
            I hereby certify that on the 25th day of April 2019, I electronically filed the foregoing
 5

 6   Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.

 7
      Russell G. Herman
 8
      Texas Bar No. 24083169
 9    LYNN PINKER COX & HURST, LLP
      2100 Ross Avenue, Suite 2700
10    Dallas, Texas 75201
      Telephone: (214) 981-3800
11
      Facsimile: (214) 981-3839
12    Email: rherman@lynnllp.com
      COUNSEL FOR DEFENDANT
13
      Kent Davis Krabill
14
      Lynn Pinker Cox & Hurst, LLP
15    2100 Ross Avenue, Suite 2700
      Dallas, TX 75201
16    214-981-3800
      Fax: 214-981-3839
17
      Email: kkrabill@lynnllp.com
18    COUNSEL FOR DEFENDANT

19

20

21
                                                          s/ Alyson J. Dykes
22                                                        Alyson J. Dykes
                                                          The Law Offices of Jeffrey Lohman, P.C.
23
                                                          4740 Green River Road, Suite 310
24                                                        Corona, CA 92880
                                                          Tel: (657) 500-4317
25                                                        Fax. (657) 227-0270
                                                          E: AlysonD@jlohman.com
26
                                                          COUNSEL FOR PLAINTIFF
27

28
